The plaintiff in error was convicted on an information which charged the unlawful peddling of medicine without previously obtaining a license therefor, and was sentenced to pay a fine of one hundred dollars. The judgment and sentence was entered on August 12, 1910. An appeal was attempted to be taken by filing in this court, petition in error with case-made on December 3, 1910. The Attorney General filed a motion to dismiss said appeal because the petition in error was not filed in this court within the sixty days allowed by statute, and no extension of time for taking the appeal was granted by the court. It is just as essential to have the order of the trial court extending the statutory time within which to take an appeal as it is to have the time extended within which to make and serve the case-made. An examination of the record discloses that the motion to dismiss the appeal is well taken. The purported appeal is therefore dismissed and the case remanded to the county court of Payne county.